                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


ELOUISE BRADLEY,

                    Plaintiff,
                                                   Case No. 20-cv-661-pp
      v.

WISCONSIN DEPARTMENT OF CHILDREN AND FAMILIES,
MUSTEFA SABREE, JENNIFER SABREE,
JANE ABSHIRE, REBECCA MCFADDEN,
and CINDA K. STRICKER,

                    Defendants.


      ORDER DENYING PLAINTIFF’S MOTIONS TO ALTER OR AMEND
         JUDGMENT OR FOR RELIEF FROM JUDGMENT ORDER
                        (DKT. NOS. 15, 16)


      On December 18, 2020, the court concluded that the plaintiff’s complaint

failed to state a claim upon which relief could be granted and dismissed the

case. Dkt. No. 13. The complaint alleged civil rights violations under 42 U.S.C.

§1983 by the Wisconsin Department of Children and Families and several DCF

employees. Dkt. No. 1 at 2. Though the complaint was somewhat unclear as to

which of her civil rights the plaintiff believed had been violated, the court

considered whether the defendants had violated her rights under the Ex Post

Facto Clause or the Due Process Clause. Dkt. No. 13 at 6-7.

      The court held that the DCF was not a suable entity under §1983 and

dismissed it as a defendant. Id. at 11-12. It found that the plaintiff’s allegation

that the defendants had violated the Ex Post Facto Clause was based on a non-


                                         1

           Case 2:20-cv-00661-PP Filed 02/03/21 Page 1 of 5 Document 20
penal statute, which meant that federal ex post facto protection did not apply.

Id. at 17-18. As for the plaintiff’s due process claims, the court held that “[t]he

plaintiff does not identify the property of which she was deprived. She does not

say how the DCF deprived her of any property right, or what process she

believes she was due.” Id. at 20. The court dismissed the entire complaint, and

the case, for failure to state a claim.

        Ten days later, the court the plaintiff filed a motion to alter or amend

judgment or motion for relief from a judgment. Dkt. No. 15. On January 4,

2021, the court received the identical motion, dkt. no. 16, along with a

document the plaintiff called a “supplement,” which is a letter from the office of

legal counsel at the Department of Children and Families to Judge Fleming,

dkt. no. 17. The motions are identical so the court will reference only the most

recently-filed motion.

        On page 1, the plaintiff asks the court to alter or amend the judgment

under Federal Rule of Civil Procedure 59(e). Dkt. No. 16 at 1. On page two, the

plaintiff requests relief from the court’s decision under Fed. R. Civ. P. 60(b). Id.

at 2.

I.      Rule 59(e) Motion to Alter or Amend Judgment

        Federal Rule of Civil Procedure 59(e) permits a party to file a motion to

alter or amend a judgment. The plaintiff must “bring to the district court's

attention a manifest error of law or fact, or newly discovered evidence.”

Bordelon v. Chi. School Reform Bd. of Trustees, 233 F.3d 524, 529 (7th Cir.

2000). The rule “does not provide a vehicle for a party to undo its own


                                          2

          Case 2:20-cv-00661-PP Filed 02/03/21 Page 2 of 5 Document 20
procedural failures . . . .” Id. (quoting Moro v. Shell Oil Co., 91 F.3d 872, 876

(7th Cir. 1996)). Further, “[a] ‘manifest error’ is not demonstrated by the

disappointment of the losing party. It is the ‘wholesale disregard,

misapplication, or failure to recognize controlling precedent.’” Oto v. Metro. Life

Ins. Co., 224 F.3d 601, 606 (7th Cir. 2000) (citations omitted).

      The plaintiff’s motion does not identify a manifest error of law or fact in

the court’s ruling—it does not discuss the court’s ruling at all. It only repeats

the allegations in the complaint (and in other complaints the plaintiff has filed).

Nor does the motion identify newly discovered evidence. The supplement is a

2012 letter that was docketed in the plaintiff’s 2015 case—there is nothing new

about the letter and it does not provide the court with a reason to alter or

amend the judgment. The court denies the plaintiff’s Rule 59(e) motion. Dkt.

Nos. 15, 16.

II.   Rule 60(b) Motion for Relief from Judgment

      The Seventh Circuit has explained that parties seeking relief under Rule

60(b) face a high bar:

      Rule 60(b) is an extraordinary remedy “designed to address mistakes
      attributable to special circumstances and not merely erroneous
      applications of law.” Eskridge [v. Cook County[, 577 F.3d [806,] at
      809 [(7th Cir. 2009)] (affirming denial of Rule 60(b) motion), quoting
      Russell v. Delco Remy Division of General Motors Corp., 51 F.3d 746,
      749 (7th Cir. 1995) (quotation marks omitted). The district court
      may grant Rule 60(b) relief only “under the particular circumstances
      listed in the text of the rule.” See Russell, 51 F.3d at 749. Rule 60(b)
      motions are not meant to correct legal errors made by the district
      court. See Marques v. Federal Reserve Bank of Chicago, 286 F.3d
      1014, 1017-18 (7th Cir. 2002).




                                         3

         Case 2:20-cv-00661-PP Filed 02/03/21 Page 3 of 5 Document 20
3SM Realty & Development, Inc. v. F.D.I.C., 393 F. Appx. 381, 384 (7th Cir.

2010). Rule 60(b) allows a court to grant relief from judgment for six reasons:

      (1)      mistake, inadvertence, surprise, or excusable neglect;
      (2)      newly discovered evidence that, with reasonable diligence,
               could not have been discovered in time to move for a new trial
               under Rule 59(b);
      (3)      fraud (whether previously called intrinsic or extrinsic),
               misrepresentation, or misconduct by an opposing party;
      (4)      the judgment is void;
      (5)      the judgment has been satisfied, released, or discharged; it is
               based on an earlier judgment that has been reversed or
               vacated; or applying it prospectively is no longer equitable; or
      (6)       any other reason that justifies relief.

      The plaintiff states on page two of her motion that she is basing her

request upon Rule 60(b)(3)—fraud. To obtain relief from judgment under Rule

60(b)(3), the plaintiff must demonstrate that “(1) the party maintained a

meritorious claim at trial; and (2) because of the fraud, misrepresentation or

misconduct of the adverse party; (3) the party was prevented from fully and

fairly presenting its case at trial.” Fields v. City of Chi., 981 F.3d 534, 558 (7th

Cir. 2020) (internal quotation marks omitted). She “must prove fraud by clear

and convincing evidence.” Wickens v. Shell Oil Co., 620 F.3d 747, 759 (7th Cir.

2010).

      The plaintiff appears to believe that Rule 60(b)(3) entitles her to relief if

she alleges that someone defrauded her. That is not what Rule 60(b)(3)

addresses. Rule 60(b)(3) is for those people who have a valid claim but are

prevented from asserting it due to fraud committed by an opposing party. The

plaintiff does not have a valid claim. This court has found that she does not

have a valid claim. Other courts have found that she does not have a valid


                                           4

            Case 2:20-cv-00661-PP Filed 02/03/21 Page 4 of 5 Document 20
claim. The plaintiff is not being prevented from asserting a valid claim due to

fraud by the other parties in the case—the other parties in the case have not

even been served with the lawsuit. The plaintiff does not have a valid claim to

begin with—that is why the court dismissed the case.

III.   Conclusion

       The court DENIES the plaintiff’s motion to alter or amend a judgment or

a motion for relief from a judgment order. Dkt. No. 15.

       The court DENIES the plaintiff’s motion to alter or amend a judgment or

a motion for relief from a judgement order. Dkt. No. 16.

       Dated in Milwaukee, Wisconsin this 3rd day of February, 2021.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     Chief United States District Judge




                                        5

         Case 2:20-cv-00661-PP Filed 02/03/21 Page 5 of 5 Document 20
